Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Allowable Subject Matter
Claims 1-12 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites communication apparatus on transportation vehicle, which acquires location and traveling direction of the moving vehicle and receives multiple bid requests based on location and traveling direction. Further, the device/method “selecting for a plurality of passengers' mobile devices one of the bid requests to be accepted for each of time and location resources defined by a time axis and a location 

The prior art on record Semple teaches location aware device and travel alert system for sending merchant alerts to traveler. The location aware device is one device for the traveling device. However, the reference does not teach selecting the bid information for plurality of mobile devices and transmitting the information as modulated light signal to the plurality of mobile devices. 

The prior art on record Moriwaki teaches bus 10 and user u1 with terminal 20 which also teaches multiple users carrying multiple terminal devices in bus and receiving information from the bus, and based on user destination, presenting special offer information. However, the applicant’s arguments related to Moriwaki reference not teaching the amended claim limitations (page 7-8) have been fully considered and are persuasive. 

Further search on prior art and other prior arts on record, fail to teach, alone or in combination, the amended claim limitations of claim 1 along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claim 7 recites similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/26/2022